Case 9:16-cv-81871-KAM Document 599 Entered on FLSD Docket 03/13/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA ,
» f

 

LAN LI, ef al.,

FILED “Veg 8.

MAR 13 2020

Case No. 16-81871 ANGELA E. NOBLE
LEAD CASE SD.OF FLA Woe

Plaintiffs,

Vv.

 

 

JOSEPH WALSH, et al.,

New Noe Nee Nee ee ee ee” ee’ ee”

Defendants.

 

LAN LI, et al.,
Plaintiffs,
v. Case No. 19-80332

PNC BANK, N.A., and
RUBEN RAMIREZ,

Defendants.

Nee New” Nene Nee Nee Nee ee ee ee” ee ee”

 

ORDER GRANTING IN PART JOINT MOTION FOR DISCOVERY CONFERENCE.

[DE 596]

THIS CAUSE is before the Court on the parties’ Joint Motion for Discovery Conference
with Magistrate Judge. [DE 596]. Upon review of the motion. and the docket in this case, it is
hereby ORDERED that the parties’ Joint Motion for Discovery Conference with Magistrate Judge
[DE 596] is GRANTED IN PART, as follows:

1. The parties shall file a Joint Notice on or before March 18, 2020, advising the Court of
the parties’ specific discovery disputes and a brief recitation of the position of each relevant |
party on each specific dispute. The parties and their counsel are advised that the Court will

impose sanctions and/or cost-shifting under Federal Rule of Civil Procedure 37 if any party

 
f
Case 9:16-cv-81871-KAM Document 599 Entered on FLSD Docket 03/13/2020 Page 2 of 2

or counsel fails to personally confer in good faith, takes an unreasonable discovery
position, or otherwise fails to comply with any applicable rules.

2. A telephonic hearing on the parties’ pending discovery disputes shall be held as follows:

DATE: Friday, March 20, 2020
TIME: 3:00 p.m.
PLACE: United States District Court

‘701 Clematis Street
West Palm Beach, Florida
Courtroom Six, Third Floor
3. Instructions for appearing via telephone are as follows: The parties are directed to use a
landline to participate in. the telephonic conference. Call five (5) minutes prior to the
Settlement Conference. Call the Court at (888) 278-0296. The access code is 2301774.
DONE and ORDERED in chambers, West Palm Beach, Florida, this [4 day of March

2020.

WILLIAM MATTHEWMAN
UNITED STATES MAGISTRATE JUDGE

 
